DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The amendment of 12 April 2022 is entered.
	Claims 1-78 have been canceled. Claims 79-93 are pending. Claims 81-93 are withdrawn. Claims 79 and 80 are being examined on the merits.
	The objections to the specification and drawings for amino acid disclosure compliance is withdrawn in light of the amendment filed 12 April 2022.
	The objection to claim 31 is withdrawn in light of the cancellation of the claim in the amendment filed 12 April 2022.
	The rejection of claims 31-43 under 35 U.S.C. 112(a) for written description is withdrawn in light of the amendment filed 12 April 2022 cancelling those claims.
The rejection of claims 30 and 31 under 35 U.S.C. 101 is withdrawn in light of the cancellation of said claims in the amendment of 12 April 2022.
The rejection of claims 30 and 31 under 35 U.S.C. 102(a)(1) as being anticipated by Rambaran is withdrawn in light of the amendment filed 12 April 2022.
The rejection of claims 30-43 under 35 U.S.C. 102(a)(1) as being anticipated by ‘950 is withdrawn in light of the amendment filed 12 April 2022.
The rejection of claims 30 and 31 under 35 U.S.C. 102(a)(1) as being anticipated by ‘560 is withdrawn in light of the amendment filed 12 April 2022.
The rejections of claims 30-43 for nonstatutory patenting over the ‘441 patent is modified in light of the amendment filed 12 April 2022.
The rejections of claims 30-43 for nonstatutory patenting over the ‘274 patent is modified in light of the amendment filed 12 April 2022.
Election/Restrictions
Newly submitted claims 81-93 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed to a method of treatment, where the original claims were all directed to a composition in the form of a peptide solution. 
Inventions I (claims 79 and 80) and II (claims 81-93) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a method of forming a hydrogel to serve as a cell scaffold.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 81-93 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 79 and 80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 21-23 of U.S. Patent No. 10,682,441 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘441 patent claims peptide species that read upon the genus as claimed.
Claim 79 recites a drug delivery composition comprising SEQ ID NO: 1 or 2, those peptides being self-assembling, and that the composition is “capable of forming a self-assembled hydrogel when exposed to physiologic conditions” and must be a solution at 0.1-10 w/v%. The “capable of” language is interpreted as indicated merely that the solution can form a hydrogel, and not necessarily that that the peptide solution must form a hydrogel. The “drug delivery composition” language in the preamble is not found to offer any particular structural distinction to the claimed composition. The specification offers no particular detail on what “drug delivery” provides in terms of limitations to the claims that might distinguish from the prior art. 
The instant application is filed as a continuation of the ‘441 patent. As such, no prohibition against nonstatutory double patenting is present.
The ‘441 patent claims peptide solutions consisting of SEQ ID NO: 2 (STSTSTSTSTSTST) (see e.g. claim 1) or SEQ ID NO: 1 (Thr14) (see e.g. claim 21). Both peptides are self-assembling (see e.g. claims 1 and 21). The peptide solutions of ‘441 self-assemble into nanofibers, including at levels of 0.1-10 (w/v)% (see e.g. claism 2, 3, 22, and 23). This anticipates claim 79, as it contains a peptide solution having the claimed sequences at the levels as claimed.
Furthermore, even considering the “capable of” language, this is an inherent property of the sequence and conditions, i.e. since the same exact peptides are disclosed as being in solution by ‘441 at the concentrations as claimed one of ordinary skill in the art would expect a hydrogel to form. See MPEP 2112.
With respect to claim 80, the ‘441 application claims solutions. The definition of “self-assembling peptides” by ‘441 indicates that a solution is an aqueous solution (see e.g. Col.2 lines 35-38).

2. Claims 79 and 80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,961,274 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘274 patent claims a method of using a peptide reading upon the instant claims.
As set forth above, the broadest reasonable interpretation of claim 79 is that the ability to form a hydrogel must be present but the solution itself need not actually form a hydrogel. The “drug delivery” language is not found to impart any particular structure on the composition as claimed. 
The ‘274 patent claims a method of reducing adhesion in a subject by administering a peptide solution comprising a self-assembling peptide, where the peptide consists of serine or threonine in alternating motif or only of threonine and is 14 amino acids in length (see e.g. claims 1, 3, and 5). The ‘274 application further rlcaims that the administered peptide solution forms a hydrogel scaffold when administered at 1.0-5 (w/v)% (see e.g. claim 1). This composition anticipates claim 79.
With respect to claim 80, the solution as administered by necessity would be an aqueous solution.

Response to Arguments (both NSDP rejections):
	The Applicants argue the claims contain further limitations as compared to the ‘441 patent. The Applicants argue the new claims differ in scope from those in the ‘274 patent.
	The Examiner agrees that the claims introduce new limitations. However, the Examiner disagrees that the ‘441 is distinguished from the claims for the reasons found in the modified rejection above. The ‘441 patent discloses solutions with the same peptides in the ranges as claimed. The ability to form a hydrogel is not a required feature of the claims, and even if so the feature is inherent to the self-assembling peptides at the concentrations as claimed. 
	With respect to the ‘274 patent, again the Examiner disagrees that the claims are distinguished from the instant claims. The ‘274 patent provides for the same peptides in solution, the same range of concentrations, and the ability to form hydrogels when administered.
	The Applicants’ arguments have been considered but are not persuasive. The rejections are modified and maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.J.M/Patent Examiner, Art Unit 1658            
                                                                                                                                                                                            /SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658